EXHIBIT 10 (y)

FORM OF AMENDMENT TO

SEVERANCE AGREEMENT

THIS AGREEMENT, dated as of                                          , to the
Severance Agreement, dated as of , 19     (the “Severance Agreement”), is
entered into between Alberto-Culver Company, a Delaware corporation (the
“Company”), and                                      (the “Executive”).

WHEREAS, the Company and the Executive desire to amend the Severance Agreement
as set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the Company and the Executive hereby agree that the Severance
Agreement shall be amended as set forth below:

1.    Section 3(a)(2) of the Severance Agreement is hereby amended to read in
its entirety as follows:

“(2)    a lump-sum cash amount which, when added to any other payments that must
be taken into account for purposes of any computation relating to the Executive
under Section 280G(b)(2)(A)(ii) of the Internal Revenue Code of 1986, as amended
(the “Code”), equals, in the aggregate, (*) times the Executive’s “base amount,”
as such term is defined in Section 280G(b)(3) of the Code; provided, that any
amount paid pursuant to this Section 3(a)(2) shall be paid in lieu of any other
amount of severance relating to salary or bonus continuation to be received by
the Executive upon termination of employment of the Executive under any
severance plan, policy or arrangement of the Company.

2.    Section 4 of the Severance Agreement is hereby amended by deleting the
words “Internal Revenue Code of 1986, as amended (the “Code”)” and substituting
therefor the word “Code”.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by a
duly authorized officer of the Company and the Executive has executed this
Amendment as of the day and year first above written.

 

ALBERTO-CULVER COMPANY

By

 

EXECUTIVE:

Subscribed and Sworn to before me

this        day of

Notary Public

(*) Amount varies for each applicable executive officer as follows:

 

 

-

Carol L. Bernick – 2.99

 

-

V. James Marino – 2.99

 

-

John R. Berschied, Jr. – 2.49

 

-

Richard J. Hynes – 1.99

 

-

Gary P. Schmidt – 2.99

 

-

William J. Cernugel – 2.99

 

-

Richard Gerstein – 1.99

 

-

Richard Mewborn – 1.99

 

-

Howard B. Bernick – 2.99